Exhibit 10.1

 

FIRST AMENDMENT

 

FIRST AMENDMENT, dated as of January 25, 2019 (this “Amendment”), to the Credit
Agreement, dated as of January 26, 2018 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among ITG INC. (the
“Borrower”), INVESTMENT TECHNOLOGY GROUP, INC., (the “Guarantor”), the several
banks and other financial institutions or entities from time to time parties
thereto (the “Lenders”), BANK OF AMERICA, N.A. and BANK OF MONTREAL, as
syndication agents (in such capacities, the “Syndication Agents”) and JPMORGAN
CHASE BANK, N.A., as administrative agent (the “Administrative Agent”).

 

W I T N E S S E T H

 

WHEREAS, the Borrower has requested an amendment to the Credit Agreement; and

 

WHEREAS, the Administrative Agent and each of the Lenders have agreed, upon the
terms and subject to the conditions set forth herein, to consent to such
amendment;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

SECTION 1.         Defined Terms.  Unless otherwise defined herein, capitalized
terms are used herein as defined in the Credit Agreement as amended hereby.

 

SECTION 2.         Amendment of the Credit Agreement.  Subject to the terms and
conditions set forth herein, on the Effective Date (as defined below), the
Credit Agreement is hereby amended as follows:

 

(a)           Section 1.1 is hereby amended by:

 

(i)             deleting the definition of “Termination Date” and replacing it
in its entirety with the following:

 

““Termination Date”: March 31, 2019.”

 

SECTION 3.         Condition to Effectiveness of Amendment. This Amendment shall
become effective (such date, the “Effective Date”) upon the satisfaction of the
following conditions precedent:

 

(a)           the Administrative Agent shall have received a counterpart of this
Amendment, executed and delivered by a duly authorized officer of the Borrower,
the Guarantor, the Administrative Agent and each Lender;

 

(b)           the Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions and offices in the United States
where liens on material assets of the Borrower are required to be filed or
recorded;

 

(c)           the Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Effective Date, substantially in the form of
Exhibit C to the Credit Agreement, with appropriate insertions and attachments,
including the certificate of incorporation of each Loan Party that is a
corporation certified by the relevant authority of the jurisdiction of
organization of such Loan Party, and (ii) a long form good standing certificate
for each Loan Party from its jurisdiction of organization;

 

--------------------------------------------------------------------------------



 

(d)           The Administrative Agent shall have received the following
executed legal opinions:

 

(i)             the legal opinion of Arnold & Porter Kaye Scholer LLP, counsel
to the Borrower and its Subsidiaries, in form and substance reasonably
acceptable to the Administrative Agent; and

 

(ii)          the legal opinion of Angélique F.M. DeSanto, general counsel of
the Guarantor, in form and substance reasonably acceptable to the Administrative
Agent;

 

(e)           Immediately prior to and after giving effect to this Amendment
(i) no Default or Event of Default shall have occurred and be continuing and
(ii) each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents shall be true and correct in all material
respects on and as of such date as if made on and as of such date (except that
any representations and warranties which expressly relate to an earlier date
shall be true and correct in all material respects as of such earlier date);

 

(f)            The Administrative Agent shall have received a certificate signed
by a duly authorized officer of the Borrower certifying that the conditions
specified in clause (e) of this Section 3 have been satisfied as of the
Effective Date; and

 

(g)           the Lenders and the Administrative Agent shall have received all
fees required to be paid, and all expenses for which invoices have been
presented (including the reasonable fees and expenses of legal counsel), on or
before the Effective Date.

 

SECTION 4.         Representations and Warranties.  To induce the other parties
hereto to enter into this Amendment, the Borrower hereby represents and warrants
that, as of the Effective Date:

 

(a)           Each of the representations and warranties made by any Loan Party
in or pursuant to the Loan Documents are true and correct in all material
respects on and as of the Effective Date as if made on and as of the Effective
Date, except for representations and warranties made as of a specific earlier
date that shall be true and correct in all material respects as of such earlier
date.

 

(b)           As of the Effective Date, there does not exist any Default or
Event of Default.

 

SECTION 5.         Continuing Effect.

 

(a)  Except as expressly provided herein, all of the terms and provisions of the
Credit Agreement are and shall remain in full force and effect.  The amendment
provided for herein is limited to the specific subsection of the Credit
Agreement specified herein and shall not constitute a consent, waiver or
amendment of, or an indication of the Administrative Agent’s or the Lenders’
willingness to consent to any action requiring consent under any other
provisions of the Credit Agreement or the same subsection for any other date or
time period. Upon the effectiveness of the amendment set forth herein, on and
after the Effective Date, each reference in the Credit Agreement to “this
Agreement,” “the Agreement,” “hereunder,” “hereof” or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to “Credit Agreement,” “thereunder,” “thereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement as amended hereby.

 

(b) The Borrower and the other parties hereto acknowledge and agree that this
Amendment shall constitute a Loan Document.

 

2

--------------------------------------------------------------------------------



 

SECTION 6.         Expenses.  The Borrower agrees to pay and reimburse the
Administrative Agent for all its reasonable out-of-pocket costs and expenses
incurred in connection with the preparation and delivery of this Amendment, and
any other documents prepared in connection herewith and the transactions
contemplated hereby, including, without limitation, the reasonable fees and
disbursements of one firm of counsel to the Administrative Agent in accordance
with the terms in the Credit Agreement.

 

SECTION 7.         Counterparts.  This Amendment may be executed by one or more
of the parties to this Amendment on any number of separate counterparts, and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument.  Delivery of an executed signature page of this Amendment by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.  A set of the copies of this Amendment signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

 

SECTION 8.         Successors and Assigns.  The provisions of this Amendment
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.  Each party hereto acknowledges and agrees
that its submission of a signature page to this Amendment is irrevocable and
binding on such party and its respective successors and assigns.

 

SECTION 9.         GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED
BY THE LAW OF THE STATE OF NEW YORK.

 

SECTION 10.       WAIVERS OF JURY TRIAL.  THE LOAN PARTIES, THE ADMINISTRATIVE
AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

[Remainder of page intentionally left blank.]

 

3

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

 

ITG INC.

 

 

 

 

 

By:

/s/ Francis J. Troise

 

 

Name: Francis J. Troise

 

 

Title: Chief Executive Officer and President

 

 

 

 

 

 

 

By:

/s/ Steven R. Vigliotti

 

 

Name: Steven R. Vigliotti

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

INVESTMENT TECHNOLOGY GROUP, INC.

 

 

 

 

 

 

 

By:

/s/ Francis J. Troise

 

 

Name: Francis J. Troise

 

 

Title: Chief Executive Officer and President

 

 

 

 

 

 

 

By:

/s/ Steven R. Vigliotti

 

 

Name: Steven R. Vigliotti

 

 

Title: Chief Financial Officer

 

Signature Page to First Amendment

 

--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent and as a Lender

 

 

 

By:

/s/ Kortney Knight

 

 

Name: Kortney Knight

 

 

Title: Vice President, J.P. Morgan

 

Signature Page to First Amendment

 

--------------------------------------------------------------------------------



 

 

Bank of America, N.A., as Lender

 

 

 

 

 

By:

/s/ Kevin Yuen

 

 

Name: Kevin Yuen

 

 

Title: Vice President

 

Signature Page to First Amendment

 

--------------------------------------------------------------------------------



 

 

BANK OF MONTREAL, as Lender

 

 

 

 

 

By:

/s/ Adam Tarr

 

 

Name: Adam Tarr

 

 

Title: Director

 

Signature Page to First Amendment

 

--------------------------------------------------------------------------------